Woodward, C. J.
I concur in the conclusion stated in the above opinion, and in most of the reasonings by which that conclusion is i'eached.
But I do not concur in treating the Act of Congress as a valid enactment, for I believe it to be an ex post facto law, in respect to all soldiers except such as commit the crime of desertion after *122the date of the law. This is not a case of desertion subsequent to the enactment, but prior to it, and the penalties of the offence are such as were fixed by law when the offence was committed, and it is not competent for the legislature to increase them except for future cases.
Read, J., and Agnew, J., dissented, and filed dissenting opinions.